Allianz Life Insurance Company of North America Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 Stewart.gregg@allianzlife.com www.allianzlife.com May 8, 2013 Ms. Sally Samuel Insured Investments Office Securities and Exchange Commission treet, NE Washington, DC20549-4644 Re: Initial Registration Statements on Form N-4 and S-1 Allianz Life Insurance Company of North America Allianz Life Variable Account B File Nos.333-185864, 333-185866 and 811-05618 Dear Ms. Samuel: We received oral comments from you today with respect to Registrants’ above-referenced Initial Registration Statements on Form N-4 and S-1. This letter responds to those comments. Attached to this letter are redlined pages of the prospectus that have been revised to respond to today’s comments. The responses to comments apply to both filings as applicable. Exhibit 99(b) to the Form S-1 Registration Statement Comment: The Daily Adjustment calculation contains three components: a current market value of Proxy Value, an initial cost of investment in the form of beginning Proxy Value and an interest component for compensation for the initial investment cost. Please provide additional, transparent disclosure pertaining to the three features. Response: Additional disclosure has been added to the prospectus and Exhibit 99(b). Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of North America By:/s/ Stewart D. Gregg Stewart D. Gregg AZL-Index Advantage-N-4&S-1 page 1
